Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  158063                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re DT DRONES, Minor.                                           SC: 158063                       Elizabeth T. Clement,
                                                                    COA: 340091                                       Justices
                                                                    Muskegon CC Family Div:
                                                                     2008-037021-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 15, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  that addressed the proper interpretation of MCL 712A.19b(3)(k), for the reason that the
  court’s analysis on that issue was unnecessary to the disposition of the case. The trial
  court erred by failing to determine, on the basis of legally admissible evidence, whether
  the statutory grounds for termination of the respondent’s parental rights were proved by
  clear and convincing evidence. MCR 3.977(E)(3). Therefore, reversal of the trial court
  and remand for a new termination hearing was appropriate on that basis alone, and the
  Court of Appeals need not have addressed any further issues. We REMAND this case to
  the Family Division of the Muskegon Circuit Court for the proceedings ordered by the
  Court of Appeals—“a new hearing on whether there are statutory grounds to terminate
  respondent’s parental rights.”

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2018
           t0918
                                                                               Clerk